FOLLMER, District Judge.
The petition for a writ of habeas corpus which Carl Kranz, a prisoner in the United States Penitentiary, Lewisburg, Pennsylvania, seeks to file in forma pauperis, refers to testimony of witnesses and exhibits introduced against him at his trial, and alleges in substance that the verdict of the jury should have been “Not Guilty.” He also refers to a remark allegedly made by-the trial court during such proceedings which he contends was prejudicial.
 It is well settled that habeas corpus cannot be substituted for an appeal from the judgment of conviction. In this case it appears that the petitioner is attacking the jurisdiction of the trial court on grounds which should have been raised, if at all, on appeal. See Price v. Johnston, 9 Cir., 1942, 125 F.2d 806, certiorari denied 316 U.S. 677, 62 S.Ct. 1106, 86 L.Ed. 1750, rehearing denied 316 U.S. 712, 65 S.Ct. 1289, 86 L.Ed. 1777; Potter v. Dowd, 7 Cir., 1944, 146 F.2d 244; Eury v. Huff, 1944, 79 U.S.App.D.C. 289, 146 F.2d 17.
A rule to show cause in this case would serve no purpose since there is no issue of fact justiciable in habeas corpus upon which any hearing would be required as a possible basis for the issuance of a writ.
The petition is accordingly denied.